Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,865,372 (“Kroulik”).
Regarding claim 1, Kroulik discloses a connection member (30) for connecting to a busbar of a battery, comprising: a first section (the right section, near portion 32a, as seen in Fig. 2) adapted to be connected to a battery cell (the right section can connect to a terminal of a battery); a second section (the left section, near portion 32B, as seen in Fig. 2) adapted to be connected to the busbar attached to a support structure for the battery cell (the left section can connect to a busbar attached to a support structure, for instance by welding between an upper surface of 32b and a busbar); and a pair of bends (see at least downward facing bend 34a, and upward facing bend between 36 and 36a) between the first section and the second section (see Fig. 2).
Regarding claim 2, Kroulik discloses wherein a curvature of a first bend of the pair of bends is reverse to a curvature of a second bend of the pair of bends (the bends identified above have curvatures which face in opposite directions).
Regarding claim 3, Kroulik discloses wherein a plane of the first section is parallel to and spaced from a plane of the second section (a plane of the upper surface of portion 32a is parallel to and spaced from a plane of the lower surface of 32b).
Regarding claim 4, Kroulik discloses wherein an intermediate section between the pair of bends is straight (the portion PB is straight, see Fig. 2).
Regarding claim 5, Kroulik discloses wherein an intermediate section between the pair of bends includes a pair of layers (the length of 30, including an intermediate section between the bends, has a pair of exterior layers, see 40 and Figs. 1 – 2, which show upper and lower layers 12 defining an upper exterior and a lower exterior layer).
Regarding claim 6, Kroulik discloses wherein a first layer of the pair of layers is spaced from a second layer of the pair of layers (Fig. 1).
Regarding claim 7, Kroulik discloses wherein the pair of layers are each a sheet metal layer (see Figs. 1 – 2, col. 2, lns. 20 – 22, and col. 3, lns. 36 – 50).
Regarding claim 8, Kroulik discloses wherein the pair of layers extend from the first section to the second section (see Fig. 2).
Regarding claim 9, Kroulik discloses wherein at least one of the layers forms a battery cell connector adapted to connect a pair of battery cells (see Fig. 2).
Regarding claim 10, Kroulik discloses wherein the second section is adapted to be welded to the busbar of the support structure (portion 32B can be welded to a busbar).
Regarding claim 11, Kroulik discloses wherein the first section is an end section of the connection member (the first section is a right end, see Fig. 2).
Regarding claim 12, Kroulik discloses wherein the second section is an end section of the connection member (the left section is a left end, see Fig. 2).


Claims 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2010/0248029 (“Butt”).
Regarding claim 13, Butt discloses a battery, comprising: a battery cell (300); a busbar (780) attached to a support structure (50) for the battery cell (see Figs. 16 – 17 and 21); and a connection member (700) including a first section (703) adapted to be connected to the battery cell (cell terminals nest within 703, see at least [103]), a second section (750) adapted to be connected to the busbar (see Fig. 17), and a pair of bends (see at least bend 751 and a second bend 703; Fig. 15) between the first section and the second section.
Regarding claim 14, Butt discloses wherein a projection of one of the bends onto the busbar is at least partially located in a contact area of the busbar (the flat portion filling space 508 projects away from bend 751 to come into contact with busbar 780).
Regarding claim 15, Butt discloses wherein the busbar (780) is straight (see Fig. 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimura, Kloschis, Ikeda, McCabe, Tester, and Harris each disclose bus bar members having bend sections between connecting portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833